Citation Nr: 9936019	
Decision Date: 12/29/99    Archive Date: 01/04/00

DOCKET NO.  98-13 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 
percent for chondromalacia of the right knee.

2.  Entitlement to a disability evaluation in excess of 20 
percent for the post-operative residuals of an arthrotomy and 
medial meniscectomy of the left knee.

3.  Entitlement to a compensable disability evaluation for 
the post-operative residuals of the excision of an 
osteochondroma of the left lateral distal femur.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Acosta, Counsel

INTRODUCTION

The veteran served on active duty from February 1972 to May 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) North Little Rock, 
Arkansas, Regional Office (RO).

The Board notes that, in his written brief presentation of 
August 1999, the veteran's representative asked that the 
present matter be remanded because the VA physician who 
examined the veteran in December 1997 did not have the 
benefit of reviewing the claims folder prior to the 
examination.  The Board agrees that any case before the Board 
presenting medical data that has been produced pursuant to a 
physician's inaccurate or incorrect interpretation of a 
claimant's medical history generally warrants a remand.  
However, in the present case, it is clear that the medical 
data that was produced pursuant to the two VA medical 
examinations of December 1997 is not only based on an 
accurate medical history that was provided by the veteran at 
the time of the examination, but is clearly sufficient for 
rating purposes, to the point that it shows that an increased 
rating is warranted for the service-connected right knee 
disability.  The requested remand is, therefore, not 
necessary and the matters on appeal are ready for the Board's 
review at this time.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the matters on appeal has been obtained and developed by the 
agency of original jurisdiction.

2.  The functional impairment in the veteran's right knee is 
currently manifested by moderate lateral instability and 
degenerative arthritis, with mild to moderate retropatellar 
pain on motion and mild retropatellar grating and crepitance.

3.  The functional impairment in the veteran's left knee is 
currently manifested by mild to moderate retropatellar pain 
on motion and mild retropatellar grating and crepitance.


CONCLUSIONS OF LAW

1.  A separate rating of 10 percent, on account of objective 
evidence of degenerative arthritis of the right knee, with 
mild to moderate retropatellar pain on motion, is warranted 
for the service-connected chondromalacia of the right knee, 
which is currently rated as 20 percent disabling, on account 
of moderate lateral instability of that knee.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 
4.44, 4.45, 4.59, 4.71, 4.71a, Part 4, Diagnostic Code 5003 
(1999).

2.  A rating exceeding the current rating of 20 percent for 
the service-connected post-operative residuals of an 
arthrotomy and medial meniscectomy of the left knee, is not 
warranted, as none of the schedular criteria for higher 
ratings has been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.44, 4.45, 4.59, 
4.71, 4.71a, Part 4, Diagnostic Codes 5003, 5256, 5257, 5260, 
5261, 5262 (1999).

3.  A compensable disability evaluation for the post-
operative residuals of the excision of an osteochondroma of 
the left lateral distal femur is not warranted, as none of 
the schedular criteria for higher ratings has been met, and 
the grant of such a higher rating in the present case would 
clearly represent a violation of VA's prohibition against 
pyramiding.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.14, 4.31, 4.40, 4.44, 4.45, 4.59, 
4.71a, Part 4, Diagnostic Codes 5003, 5258, 5259 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that, in accordance with 
38 U.S.C.A. § 5107(a) (West 1991), and Murphy v. Derwinski, 1 
Vet. App. 78 (1990), the veteran has presented well-grounded 
claims.  The facts relevant to this appeal have been properly 
developed and VA's obligation to assist the veteran in the 
development of his claims has been satisfied.  Id.

Disability evaluations are based upon the average impairment 
of earning capacity as determined by VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1, Part 4 (1999) (hereinafter, "the Schedule").  
Separate rating codes identify the various disabilities.  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded  
history.  38 C.F.R. § 4.2 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (1999).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
38 C.F.R. § 4.40 (1999); see, also, DeLuca v. Brown, 8 Vet. 
App. 202, 205-206 (1995).

The osseous abnormalities incident to trauma or disease, such 
as malunion with deformity throwing abnormal stress upon, and 
causing malalignment of joint surfaces, should be depicted 
from study and observation of all available data, beginning 
with inception of injury or disease, its nature, degree of 
prostration, treatment and duration of convalescence, and 
progress of recovery with development of permanent residuals.  
38 C.F.R. § 4.44 (1999).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to abnormal 
movement (due to a variety of reasons, to include ankylosis, 
contracted scars, flail joints, etc.), weakened movement, 
excess fatigability, incoordination, impaired ability to 
execute skilled movements smoothly, pain on movement, 
swelling, deformity, atrophy of disuse, as well as 
instability of station, disturbance of locomotion and 
interference with sitting, standing and weight-bearing.  
38 C.F.R. § 4.45 (1999).

With any form of arthritis, painful motion is an important 
factor of disability.  The facial expression, wincing, etc., 
on pressure or manipulation should be carefully noted and 
definitely related to affected joints, as the intent of the 
Schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability and 
actually painful, unstable or malaligned joints due to healed 
injury as entitled to at least the minimum compensable rating 
for that joint.  See, 38 C.F.R. § 4.59 (1999).

In every instance where the Schedule does not provide a zero 
percent evaluation for a diagnostic code, such an evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  See, 38 C.F.R. § 4.31 (1999).

At the outset, the Board notes that two tables ("Plates I 
and II") in § 4.71 of the Schedule provide a standardized 
description of ankylosis and joint motion measurements for 
several joints of the human body.  According to the second of 
these two tables, or plates, there is a normal, or full, 
range of motion of a knee when both flexion and extension can 
be accomplished from zero to 140 degrees.  See, 38 C.F.R. 
§ 4.71a, Part 4, Plate II (1999).

Regarding the rating of disabilities of the knees, the 
Schedule provides for a 10 percent rating when there is an 
impairment of the knee manifested by slight, recurrent 
subluxation or lateral instability (Diagnostic Code 5257); 
symptomatic removal of the semilunar cartilage (Diagnostic 
Code 5259); limitation of the flexion of the leg to 45 
degrees (Diagnostic Code 5260); limitation of the extension 
of the leg to 10 degrees (Diagnostic Code 5261); impairment 
of the tibia and fibula manifested by their malunion, with 
only slight knee or ankle disability (Diagnostic Code 5262); 
or acquired genu recurvatum, of a traumatic origin, with 
weakness and insecurity in weight-bearing objectively 
demonstrated (Diagnostic Code 5263).  See, 38 C.F.R. § 4.71a, 
Part 4, Diagnostic Codes 5257, 5259, 5260, 5261, 5262 and 
5263 (1999).

A 20 percent rating is warranted for impairment of the knee 
manifested by moderate, recurrent subluxation or lateral 
instability (Diagnostic Code 5257); dislocation of the 
semilunar cartilage, with frequent episodes of locking, pain 
and effusion into the joint (Diagnostic Code 5258); 
limitation of the flexion of the leg to 30 degrees 
(Diagnostic Code 5260); limitation of the extension of the 
leg to 15 degrees (Diagnostic Code 5261); and impairment of 
the tibia and fibula that is manifested by their malunion, 
with moderate knee or ankle disability (Diagnostic Code 
5262).  38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5258, 5260, 
5261 and 5262 (1999).

A 30 percent rating is warranted for ankylosis of the knee, 
at a favorable angle in full extension, or in slight flexion 
between 0 and 10 degrees (Diagnostic Code 5256); impairment 
of the knee manifested by severe, recurrent subluxation or 
lateral instability (Diagnostic Code 5257); limitation of the 
flexion of the leg to 15 degrees (Diagnostic Code 5260); 
limitation of the extension of the leg to 20 degrees 
(Diagnostic Code 5261); and impairment of the tibia and 
fibula that is manifested by their malunion, with marked knee 
or ankle disability (Diagnostic Code 5262).  38 C.F.R. 
§ 4.71a, Part 4, Diagnostic Codes 5256, 5257, 5260, 5261 and 
5262 (1999).

A 40 percent rating is warranted for ankylosis of the knee, 
in flexion between 10 and 20 degrees (Diagnostic Code 5256); 
limitation of extension of the leg to 30 degrees (Diagnostic 
Code 5261); and impairment of the tibia and fibula that is 
manifested by their nonunion, with loose motion, requiring 
brace (Diagnostic Code 5262).  38 C.F.R. § 4.71a, Part 4, 
Diagnostic Codes 5256, 5261, 5262 (1999).

Finally, a 50 percent rating would be warranted for ankylosis 
of the knee, in flexion between 20 and 45 degrees (Diagnostic 
Code 5256); and for limitation of the extension of the leg to 
45 degrees (Diagnostic Code 5261); while a 60 percent maximum 
rating would be warranted for extremely unfavorable ankylosis 
of the knee, in flexion at an angle of 45 degrees or more 
(Diagnostic Code 5256).  38 C.F.R. § 4.71a, Part 4, 
Diagnostic Codes 5256 and 5261 (1999).

In addition to the above regulations, the adjudication and 
review of claims for increased ratings for disabilities of 
the musculoskeletal system that include degenerative 
arthritis, or osteoarthritis, as well as traumatic arthritis, 
substantiated by X-Ray evidence, requires the consideration 
of Diagnostic Code 5003 of the Schedule.  This diagnostic 
code provides for the arthritis to be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  It also mandates 
that, when the limitation of motion is noncompensable under 
the appropriate diagnostic code, a 10 percent rating should 
be assigned for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, but 
not added, under Diagnostic Code 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm or satisfactory evidence of painful motion.  
See, 38 C.F.R. § 4.71a, Part 4, Diagnostic Codes 5003 and 
5010 (1999).

Additionally, in the absence of evidence of limitation of 
motion, a 10 percent rating will be assigned if there exists 
X-Ray evidence of the involvement of two or more major 
joints, or two or more minor joint groups, to be increased to 
20 percent if that evidence is accompanied by occasional, 
incapacitating exacerbations.  Again, see, 38 C.F.R. § 4.71a, 
Part 4, Diagnostic Code 5003 (1999).

VA regulation specifically prohibits pyramiding, that is, the 
evaluation of the same disability under various diagnoses 
(see, 38 C.F.R. § 4.14 (1999)).  However, the Board notes 
that the Court has explained that separate ratings can be 
granted when the symptomatology is both distinct and 
separate, the critical element being that none of the 
symptomatology for any one of the conditions be duplicative 
of or overlapping with the symptomatology of the other 
conditions.  See, Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).

Related to the above, and more to the point of the present 
matter, VA's General Counsel held, in a July 1997 precedent 
opinion, that VA's prohibition against pyramiding does not 
preclude the rating of a knee disorder under both the 
diagnostic code addressing instability of the knee 
(Diagnostic Code 5257), or any other diagnostic code "that 
does not appear to involve limitation of motion," and the 
diagnostic codes addressing arthritis, or osteoarthritis, of 
a musculoskeletal joint (Diagnostic Codes 5003 and 5010), as 
both sets of rating criteria refer to separate and distinct 
disabilities.  However, VA's General Counsel has also said 
that, for these separate ratings to be warranted, the 
arthritis has to be accompanied by evidence of limitation of 
motion severe enough to warrant at least a zero percent 
rating under Diagnostic Codes 5260 and/or 5261 or, as per the 
provisions of 38 C.F.R. § 4.59 (1999), by evidence of painful 
motion even when a range of motion is possible beyond the 
point when the pain sets in.  See, in this regard, VAOPGCPREC 
23-97 (Jul. 1, 1997); and, more recently, VAOPGCPREC 9-98 
(Aug. 14, 1998); see, also Hicks v. Brown, 8 Vet. App. 417, 
420-421 (1995).

Finally, in addition to the schedular criteria set forth in 
the Schedule, VA regulation provides for the Board's referral 
of an increased rating issue back to the RO for further 
consideration of the matter on an extra-schedular basis in 
all those exceptional cases where the schedular evaluations 
are found to be inadequate, the governing norm in these 
exceptional cases being:  A finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular standards.  See, in this 
regard, 38 C.F.R. § 3.321(b)(1) (1999).

As noted above, the veteran was examined by a VA physician in 
December 1997.  This physician then rendered a "joints" 
report of medical examination and a "bones" report of 
medical examination, both dated in December 1997.  The 
contents of both reports are identical, other than for two 
paragraphs that were added to the "bones" examination 
report, and all this medical data will be thoroughly 
discussed in the following paragraphs.

According to the above reports, the veteran said that he 
injured both knees doing extensive jumping in 1973 (during 
service), and gave a history of two inservice surgeries in 
the left knee, one for the excision of an osteochondroma of 
the distal left femur in 1973, and the other for an 
arthrotomy and excision of a left lateral meniscus, in 1974.  
He said that he had had trouble with his knees since the 
injuries occurred and that he had had arthroscopic surgery in 
1994 (after service), at which time the attending orthopedist 
told him that he had chondromalacia in the right knee.  The 
veteran further said that he had been recently told that he 
would need additional surgery in the right knee, although he 
was hesitant to have it done, and that there may be some 
recurrence of the bone tumor that was excised during service 
(the osteochondroma).

Regarding the above history provided by the veteran, the 
Board notes that the service medical records indeed show that 
he underwent the excision of an osteochondroma in the left 
lateral distal femur in February 1973, and an arthrotomy and 
meniscectomy in the left knee, in November 1973.  They also 
reveal that the first diagnosis of chondromalacia of both 
knees was rendered during service.

The above reports of December 1997 also reveal that the 
veteran was currently employed as a postal clerk/carrier and 
that he was wearing braces in both knees, although he usually 
wore only one for the right knee.  The veteran complained of 
an aching pain 65 to 90 percent of the time, depending on the 
amount of activity in which he was engaged.  He also said 
that there was weakness, stiffness, swelling, popping, 
cracking, heat, redness and instability, and that the knees 
flared up with increased activities.  There was no indication 
of current infection, it was noted that the veteran had used 
a cane in the past during the post-operative period 
(presumably immediately after the 1994 surgery), and there 
were no symptoms of a constitutional bone disease.

As to the functional impairment caused by the service-
connected disabilities of the knees, the subscriber of the 
above reports said that the veteran was given a medium 
residual functional capacity (RFC), which meant that he 
should be able to occasionally lift 50 pounds and frequently 
lift 25 pounds during an eight-hour workday, that he should 
be able to stand, sit, or walk for a total of six hours out 
of an eight-hour workday, with appropriate rest periods, and 
that he should only occasionally, or one third of the time, 
kneel, bend, crouch, crawl, or squat.

The above reports further reveal that, on physical 
examination, the veteran seemed to limp on the left leg, 
although station was normal, and that he was a little bit 
unsteady and limped on the left leg on heel and toe-walking.  
He was able to squat and arise by holding onto a stationery 
object.  Loud popping noises were heard when he squatted.  
Surgical scars were noted over both knees.  The left knee was 
nontender.  The right knee was tender over the medial 
collateral ligament.  Palpable bony abnormalities were noted 
over both knees.  There was no swelling, redness, heat, 
effusion, subluxation or dislocation.  Lower extremity muscle 
strength was five of five.  There was mild to moderate 
retropatellar pain, as well as mild retropatellar grating and 
crepitance, more so on the right than on the left.  The 
veteran had mild medial lateral instability on the right, but 
no anterior/posterior instability on either knee.  The ranges 
of active motion, which were from zero to 135 degrees on the 
left knee and from zero to 130 degrees on the right, were 
"normal," and the following diagnoses were rendered:

1.  Status post excision of an 
osteochondroma from the distal left 
lateral femur.

2.  Status post internal derangement.

3.  Status post arthrotomy and excision 
of the left lateral meniscus.

4.  Chondromalacia of the right knee, 
status post arthroscopic surgery.

5.  Degenerative joint disease of the 
knees.

6.  Osteochondroma of the left femur.

In addition to the above, the subscriber of the two VA 
reports of medical examinations said that, regarding 
functional loss of activity due to pain, "[t]he veteran's 
RFC was reduced to medium for purposes of pain."

The above diagnosis of degenerative joint disease of the 
knees was objectively confirmed by X-Rays that were obtained 
in December 1997, which revealed degenerative changes, mild 
on the right side and more prominent in the medial 
compartment of the left knee, as well as another 
osteochondroma of about 2 cms. across the base and 1 cm. 
height in the distal lateral left femur. 

Private medical records dated in December 1997 and May 1998 
confirm the fact that the veteran's right knee is "very 
unstable" and reveal no evidence of additional, or worse, 
impairment of the left knee, including instability.  
Additionally, the March 1998 report of private X-Rays of the 
veteran's left knee confirms that, other than minimal 
spurring of the medial tibia suggestive of minimal 
osteoarthritic changes, and a mild bony prominence in the 
lateral aspect of the distal femur, the visualized bony 
structures and soft tissues were unremarkable and there was 
no evidence of acute fracture or dislocation.




First Issue
Entitlement to a disability evaluation in excess of 20 
percent for
chondromalacia of the right knee:

This disability is currently rated as 20 percent disabling 
under the provisions of Diagnostic Code 5257 of the Schedule, 
on account of moderate lateral instability of the right knee.  
Since there is no objective evidence in the record 
demonstrating that there is ankylosis of the right knee, that 
there is severe recurrent subluxation or lateral instability 
of that knee, that the flexion is limited to 15 degrees or 
less, that the extension is limited to 20 degrees or more, or 
that there is malunion or nonunion of the tibia and fibula, 
as described in the pertinent diagnostic code for ratings 
exceeding 20 percent, a rating exceeding 20 percent is not 
warranted under either one of the diagnostic codes addressing 
impairment of the knees.

Notwithstanding the above, the Board concludes that, since 
the record contains radiologic evidence of arthritis, or 
degenerative changes, in the right knee, in addition to 
objective evidence of lateral instability in that knee, and 
the arthritis is accompanied by objective evidence of mild to 
moderate retropatellar pain on motion, as well as mild 
retropatellar grating and crepitance, a separate rating is 
warranted, as per the aforementioned General Counsel opinions 
of July 1997 and August 1998, and in accordance with the 
provisions of 38 C.F.R. § 4.59 (1999).

In determining the rating applicable in this case for the 
diagnosed arthritis of the right knee, the Board notes that, 
while the examiner said that both knees' ranges of motion 
were "normal," he reported a range of motion for the right 
knee of zero to 130 degrees, which, according to the above 
cited Plate II of § 4.71, represents less than a full range 
of motion.  Therefore, since there is, for VA purposes, 10 
degrees of limitation of motion, and the limitation of motion 
is objectively confirmed by satisfactory evidence of painful 
motion, the Board is of the opinion that a 10 percent rating 
is warranted for the arthritis of the right knee, under the 
provisions of Diagnostic Code 5003 of the Schedule.

In view of the above, and to the extent described in the 
preceding paragraphs, the benefit sought on appeal, i.e., an 
increased rating for the service-connected right knee 
disability, is warranted.

Second Issue
Entitlement to a disability evaluation in excess of 20 
percent for the post-operative residuals of an arthrotomy and 
medial meniscectomy of the left knee:

As in the case of the service-connected right knee 
disability, this disability is currently rated as 20 percent 
disabling under the provisions of Diagnostic Code 5257 of the 
Schedule, but by analogy, since there is no actual evidence 
of recurrent subluxation or lateral instability and there is 
no diagnostic code specifically addressing the residuals of 
an arthrotomy and medial meniscectomy, other than those 
addressing particular abnormalities such as instability, 
ankylosis and limitation of motion.  Since there is no 
objective evidence in the record demonstrating that there is 
ankylosis of the left knee, that there is any degree of 
recurrent subluxation or lateral instability of that knee, 
that the flexion is limited to 15 degrees or less, that the 
extension is limited to 20 degrees or more, or that there is 
malunion or nonunion of the tibia and fibula, as described in 
the pertinent diagnostic code for ratings exceeding 20 
percent, a rating exceeding 20 percent is not warranted under 
either one of the diagnostic codes addressing impairment of 
the knees.

The evidence of record shows that there is arthritis in the 
veteran's left knee. However, a separate rating based on 
arthritis is not warranted because the evidentiary record 
does not show that there is lateral instability and, in this 
regard, it is again pointed out the fact that, although the 
20 percent rating that is currently in effect has been 
assigned under the diagnostic code addressing instability of 
the knee, this is a rating that was assigned by analogy only, 
not because of actual instability of the left knee.  In fact, 
the Board notes that, when the RO granted the current 20 
percent rating, it made it clear that, "[s]ince the 
disability at issue does not have its own evaluation criteria 
assigned in VA regulations, a closely related disease or 
injury was used for this purpose. ... This evaluation takes 
into consideration functional loss of use due to pain."

The Board is satisfied that the 20 percent rating that is 
currently in effect for the service-connected left knee 
disability is appropriate at this time, as it clearly is a 
rating that was assigned essentially based on painful motion 
due to arthritis, rather than based on actual limitation of 
motion or instability, in which case the rating warranted 
would not be as high as 20 percent.  The most recently-
produced medical evidence in the record, which, in addition 
to the above mentioned reports of VA medical examinations 
conducted in December 1997, includes private medical records 
produced in December 1997 and May 1998, revealing only 
minimal osteoarthritic changes, clearly does not reveal a 
disability picture that would warrant a schedular rating in 
excess of 20 percent.

Third Issue
Entitlement to a compensable disability evaluation for the 
post-operative residuals of the excision of an osteochondroma 
of the left lateral distal femur:

This disability is rated, by analogy, under the provisions of 
Diagnostic Code 5259 of the Schedule, which provides for a 
single rating of 10 percent when a semilunar cartilage has 
been removed and it is symptomatic.  38 C.F.R. § 4.71a, Part 
4, Diagnostic Code 5259 (1999).  A noncompensable rating is 
currently in effect, pursuant to the provisions of 38 C.F.R. 
§ 4.31 (1999), on account of a finding that the requirements 
for a compensable rating have not been met.  It is noted that 
the Schedule also provides for a rating of 20 percent if 
there is evidence of dislocation of the semilunar cartilage, 
with frequent episodes of locking, pain and effusion into the 
joint.  38 C.F.R. § 4.71a, Part 4, Diagnostic Code 5258 
(1999).

It is clear that the criteria set forth in Diagnostic Codes 
5258 and 5259 of the Schedule have not been met in the 
present case, since the rating has been assigned by analogy 
and there is no actual evidence of any abnormalities in the 
semilunar cartilage.  There is, however, objective evidence 
in the record of pain in the veteran's left knee, but it is 
the Board's opinion that a compensable rating is not 
warranted at this time because the rating of 20 percent that 
is currently in effect for the left knee, also by analogy, 
under the provisions of Diagnostic Code 5257 of the Schedule, 
properly accounts for the impairment that is currently 
manifested in that knee.  To grant a separate rating for the 
left knee at this time would amount to a violation of VA's 
anti-pyramiding regulation, as it would represent the rating 
of the same disability picture under different diagnostic 
codes.

In view of the above, the Board concludes that a compensable 
rating for the service-connected post-operative residuals of 
the excision of an osteochondroma of the left lateral distal 
femur is not warranted at this time.  The claim for this 
benefit has failed and the appeal must be denied.

Final consideration regarding the claims on appeal:

The Board has carefully considered the question of whether 
the issues on appeal should be referred back to the RO for 
extra-schedular consideration under § 3.321(b)(1) but has 
decided against it, based on a finding that the present case 
certainly does not present a disability picture that is so 
exceptional or unusual as to render impractical the 
application of the regular standards.  This finding is based 
on the fact that there is no evidence of frequent periods of 
hospitalizations due to the service-connected disabilities of 
the knees and, while there is certainly evidence appearing to 
show some degree of interference with employment, it is felt 
that the ratings that are currently in effect adequately take 
into account any such industrial impairment.  Also, see, in 
this regard, 38 C.F.R. § 4.1 (1999).








CONTINUED ON THE NEXT PAGE

ORDER

1.  A 10 percent separate rating on account of objective 
evidence of degenerative arthritis of the right knee, with 
mild to moderate retropatellar pain on motion, is granted, 
this grant being subject to the laws and regulations 
applicable to the disbursement of VA funds.  

2.  A disability evaluation in excess of 20 percent for the 
service-connected post-operative residuals of an arthrotomy 
and medial meniscectomy of the left knee is denied.

3.  A compensable disability evaluation for the post-
operative residuals of the excision of an osteochondroma of 
the left lateral distal femur is denied.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

 

